Exhibit 10.1

EXECUTION VERSION

PLAN SUPPORT AGREEMENT

This PLAN SUPPORT AGREEMENT dated December 22, 2016 (this “Agreement”) is made
by and among the following parties:

(i) Peabody Energy Corporation (“PEC”) and certain of its direct and indirect
subsidiaries, as debtors and debtors in possession (each a “Debtor” and,
collectively, the “Debtors” or the “Company”), that have commenced cases (the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Eastern
District of Missouri (the “Bankruptcy Court”) on April 13, 2016 (the “Petition
Date”);

(ii) Citibank, N.A. (“Citibank”), as the administrative agent (in such
capacities, the “First Lien Agent”) under the First Lien Credit Agreement (as
defined below) and certain First Lien Lenders party hereto (excluding, for the
avoidance of doubt, the Noteholder Co-Proponents (defined below)), together with
the First Lien Agent, (the “First Lien Lender Co-Proponents”), each holding the
principal funded debt obligations (including via participations) of the Debtors
set forth on their signature pages hereto, including any First Lien Lenders that
subsequently enter into this Agreement;

(iii) PointState Capital LP (“PointState”), Contrarian Capital Management L.L.C.
(“Contrarian”), Panning Capital Management, LP (“Panning”) and the South Dakota
Investment Council (“SDIC,” together with PointState, Contrarian and Panning,
the “Ad Hoc Secured Committee Members”), each holding or advising funds or
managed accounts who beneficially hold the principal funded debt obligations of
the Debtors set forth on their signature pages hereto;

(iv) Elliott Management Corporation and certain of its affiliates
(collectively, “Elliott”), Discovery Capital Management and certain of its
affiliates (collectively, “Discovery Capital”) and Aurelius Capital Master Ltd.
and ACP Master, Ltd. (collectively, “Aurelius” and, together with Discovery
Capital and Elliott, the “Ad Hoc Unsecured Noteholders Group” and together with
the Ad Hoc Secured Committee Members (the “Noteholder Co-Proponents,” and,
Noteholder Co-Proponents together with the First Lien Lender Co-Proponents,
the “Creditor Co-Proponents”), each holding the principal funded debt
obligations of the Debtors set forth on their signature pages hereto;

(v) any holder of Second Lien Notes or Unsecured Senior Notes (each, as defined
below) that subsequently enters into this Agreement (the “Additional Supporting
Parties” and the Additional Supporting Parties together with the Creditor
Co-Proponents, the “Supporting Creditor Parties”), each holding the principal
funded debt obligations of the Debtors to be set forth on their signature pages
hereto; and

(vi) each transferee of debt under the First Lien Credit Agreement, the Second
Lien Notes or the Unsecured Senior Notes that becomes a party in accordance with
Section 8(b) of this Agreement.



--------------------------------------------------------------------------------

Each of the parties named above is a “Party,” and collectively they are the
“Parties.” All capitalized terms not defined herein have the meanings ascribed
to them in the Restructuring Term Sheet (as defined below and as attached hereto
as Exhibit 1).

RECITALS

WHEREAS, on April 13, 2016, the Debtors commenced the Chapter 11 Cases under
chapter 11 the Bankruptcy Code in the Bankruptcy Court, which Chapter 11 Cases
have been consolidated by order of the Bankruptcy Court for procedural purposes
only and are being jointly administered under case number 16-42529 (BSS).
References in this Agreement to pleadings, orders and other filings and related
docket numbers are to such pleadings, orders and other filings filed or entered
in the Chapter 11 Cases;

WHEREAS, the transactions contemplated and outlined in this Agreement
(the “Restructuring”) shall be embodied within the Plan, which shall address,
among other things, the following principal funded debt obligations of the
Debtors:

 

  (a) that certain revolving credit facility and that certain term loan facility
issued pursuant to that certain Amended and Restated Credit Agreement, dated as
of September 24, 2013 (as it has been or may be amended, supplemented or
otherwise modified in accordance with the terms thereof, the “First Lien Credit
Agreement”);

 

  (b) those certain 10.00% senior secured second lien notes issued in March 2015
by PEC and due in March 2022 (the “Second Lien Notes”); and

 

  (c) (i) the 6.00% senior notes issued in November 2011 by PEC and due November
2018 (the “2018 Senior Notes”); (ii) the 6.50% senior notes issued in August
2010 by PEC and due in September 2020 (the “2020 Senior Notes”); (iii) the 6.25%
senior notes issued in November 2011 by PEC and due in November 2021 (the “2021
Senior Notes”); and (iv) the 7.875% senior notes issued in October 2006 by PEC
and due in November 2026 (the “2026 Senior Notes” and together with the 2018
Senior Notes, the 2020 Senior Notes and the 2021 Senior Notes, the “Unsecured
Senior Notes”); and

 

  (d) those certain 4.75% convertible junior subordinated debentures issued on
December 20, 2006 by PEC and due in 2066 (the “Convertible Subordinated Notes,”
and such claims arising therefrom, the “Unsecured Subordinated Debenture
Claims”).

WHEREAS, the Debtors and the Initial Supporting Parties have engaged in arm’s
length, good-faith discussions, including in connection with Bankruptcy
Court-ordered mediation overseen by the Honorable James L. Garrity regarding the
CNTA Dispute, and regarding the Restructuring pursuant to a chapter 11 plan of
reorganization (the “Plan”) to be proposed by the Debtors and the Creditor
Co-Proponents in the Chapter 11 Cases, which Plan shall contain the terms and
conditions set forth in, and be consistent in all material respects with, the
Restructuring Term Sheet;

 

-2-



--------------------------------------------------------------------------------

WHEREAS, to ensure a more orderly Plan confirmation process, the Debtors and the
Initial Supporting Parties desire to allow the Additional Supporting Parties to
join in this Agreement and participate in the Backstop Commitment Agreement and
Private Placement Agreement on the terms and conditions set forth in the
Restructuring Term Sheet and to be embodied in the Backstop Commitment Agreement
and Private Placement Agreement;

WHEREAS, in furtherance of the Restructuring, the Debtors have requested each
Party to support the Plan in accordance with this Agreement;

WHEREAS, the applicable board of directors, members or managers of each of the
Debtors have approved the Restructuring Term Sheet and the applicable Debtor’s
entry into this Agreement;

WHEREAS, each of the Supporting Creditor Parties has received the requisite
corporate, partnership, limited liability company or similar authority to enter
into this Agreement; and

WHEREAS, subject to the execution of definitive documentation and appropriate
approvals by the Bankruptcy Court, the terms of this Agreement set forth the
Parties’ agreement concerning their respective rights and obligations in respect
of the Restructuring.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party, intending
to be legally bound hereby, agrees as follows:

AGREEMENT

Section 1. Proposed Restructuring. The principal terms of the Restructuring are
set forth on the term sheet attached hereto as Exhibit 1 (as such term sheet may
be modified in accordance with Section 14 hereof and together with all exhibits,
annexes, schedules, appendices and amendments thereto, the “Restructuring Term
Sheet”). The Restructuring will be implemented pursuant to various agreements
and related documentation, including, without limitation, the following
documents required to implement the Restructuring, which documents shall be
consistent in all material respects with the Restructuring Term Sheet and this
Agreement, shall be executed (if such document requires execution), and shall be
filed with the Bankruptcy Court (the “Plan Documents”) shall be subject to the
consent rights of the Requisite Creditor Parties1 as set forth herein, in each
case as applicable in accordance with the Milestones set forth in the
Restructuring Term Sheet:

 

1  “Requisite Creditor Parties” shall mean the Requisite First Lien Lender
Co-Proponents and the Requisite Consenting Noteholders. “Requisite First Lien
Lender Co-Proponents” shall mean (i) the First Lien Agent and (ii) First Lien
Lender Co-Proponents holding at least two-thirds (2/3) of the combined First
Lien Lender Claims held by the First Lien Lender Co-Proponents. “Requisite
Consenting Noteholders” shall mean “Requisite Members of the Noteholder Steering
Committee” or the applicable individual(s) or group(s) of holders of Second Lien
Notes Claims and Claims in Class 5B identified in the Voting/Consent Structure
Schedule as set forth in Exhibit 8 to the Restructuring Term Sheet. “Requisite
Members of the Noteholder Steering Committee” shall mean 75% of the Noteholder
Steering Committee, based on combined Class 2 and Class 5 holdings as set forth
in the Initial Backstop Commitment Schedule and Initial Private Placement
Schedule; provided, that if one of the seven members of the Noteholder Steering
Committee transfers or assigns any of its claims (in either Class 2 or Class 5)
to a third party, such member’s Noteholder Steering Committee voting power
attributable to the face amount of such transferred or assigned claims shall be
reallocated on a pro rata basis based on holdings as set forth in the Initial
Backstop Commitment Schedule to the other Noteholder Steering Committee members
who belong to the same ad hoc noteholder group as the transferring or assigning
member. The “Noteholder Steering Committee” means a steering committee of the
Noteholder Co-Proponents.

 

-3-



--------------------------------------------------------------------------------

  (i) the Plan;

 

  (ii) the disclosure statement related to the Plan (the “Disclosure
Statement”);

 

  (iii) the materials related to the solicitation of votes to accept or reject
the Plan (the “Solicitation Materials”);

 

  (iv) the order approving the Disclosure Statement and the Solicitation
Materials (the “Disclosure Statement Order”);

 

  (v) the credit agreement and/or indenture for the Exit Facility (the “Exit
Facility Documentation”) (if applicable);

 

  (vi) the credit agreement for the Replacement Secured First Lien Term Loan (if
applicable);

 

  (vii) the documents relating to the Section 1145 Rights Offering and the
Private Placement, including, but not limited to the Private Placement Agreement
and the Backstop Commitment Agreement and the orders approving same;

 

  (viii) the indenture for the New Second Lien Notes (if applicable);

 

  (ix) the Confirmation Order;

 

  (x) the exhibits, supplements and appendices to the Plan;

 

  (xi) the Registration Rights Agreement; and

 

  (xii) all other documents necessary for the implementation of the Plan and the
transactions contemplated therein.

Nothing contained in this section shall affect, in any way, the requirements set
forth herein for the amendment of this Agreement and the Restructuring Term
Sheet set forth in Section 14 hereof.

Section 2.    Exhibits Incorporated by Reference.

Each of the exhibits attached hereto, including, without limitation, the
Restructuring Term Sheet, is expressly incorporated herein and made part of this
Agreement, and all references to this Agreement, unless specified otherwise,
shall include such exhibits. In the event of any inconsistency between this
Agreement (without reference to the exhibits) and the exhibits, this Agreement
(without reference to the exhibits) shall govern.

 

-4-



--------------------------------------------------------------------------------

Section 3.    First Lien Lender Co-Proponents’ Commitments.

3.01.    Agreement to Support the Restructuring and Vote on the Plan. Subject to
the conditions contained in Section 3.02 hereof and as long as this Agreement
has not been terminated pursuant to the terms hereof, each member of the First
Lien Lender Co-Proponents agrees that it shall:

(a)    subject to the receipt by such member of the Disclosure Statement and
other Solicitation Materials that are subsequently approved by the Bankruptcy
Court as complying with section 1126(b) of the Bankruptcy Code, to the extent
solicited, timely vote or cause or direct to be voted all of its Claims (as
defined in the Bankruptcy Code) in favor of the Plan by delivering its duly
executed and completed ballot or ballots accepting such Plan on a timely basis
following the commencement of the solicitation;

(b)    subject to the receipt by such member of the Disclosure Statement and
other Solicitation Materials that are subsequently approved by the Bankruptcy
Court as complying with section 1126(b) of the Bankruptcy Code, not change or
withdraw (or cause or direct to be changed or withdrawn) such vote, provided
that upon any termination of this Agreement in accordance with Section 12
hereof, each member of the First Lien Lender Co-Proponents may, upon written
notice to the Company and the other Parties, revoke its vote or any consents
given by such Party prior to such termination, whereupon any such vote or
consent shall automatically be deemed, for all purposes, to be null and void ab
initio and shall not be considered or otherwise used in any manner by the
Parties in connection with the Restructuring and this Agreement and such
consents or ballots may be changed or resubmitted regardless of whether the
applicable voting deadline has passed (without the need to seek a court order or
consent from the Company allowing such change or resubmission);

(c)    not take any action that is inconsistent in any material respect with, or
is intended to frustrate or impede approval and consummation of the transactions
described in, this Agreement;

(d)    not directly or indirectly object to, delay, impede or take any other
action to materially interfere with acceptance, confirmation, consummation or
implementation of the Restructuring or the Plan;

(e)    not directly or indirectly seek, solicit, encourage, formulate, consent
to, propose, file, support, negotiate, participate in or vote for any
restructuring, workout, plan of reorganization or liquidation, proposal, offer,
dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, or sale of assets of or in
respect of the Company other than the Plan, or encourage or cause any party to
do any of the foregoing;

(f)    not directly or indirectly take an action to direct the First Lien Agent,
to undertake any action set forth in Sections 3.01(c) , (d) or (e) hereof,
provided, however, that except to the extent required by the terms of the First
Lien Credit Agreement

 

-5-



--------------------------------------------------------------------------------

documents or by applicable law, the First Lien Agent shall be permitted to
exercise its duties and obligations under the First Lien Credit Agreement
documents in accordance with this Agreement and, subject to its obligations
under this Agreement, the First Lien Agent may grant or withhold its consent or
approval without instructions;

(g)    if applicable, negotiate in good faith the definitive documents for the
Replacement Secured First Lien Term Loan on terms consistent with those set
forth on Exhibit 1 to the Restructuring Term Sheet; and

(h)    take any and all commercially reasonably necessary actions in furtherance
of the Restructuring and the transactions contemplated this Agreement, the Plan
and the Plan Documents (it being understood that the First Lien Lender
Co-Proponents shall not be required to incur any out of pocket cost or expense
other than professional fees, to the extent that such fees are entitled to
payment pursuant to Section V of the Restructuring Term Sheet).

3.02.    Certain Conditions. The continuing obligations of each member of the
First Lien Co-Proponents set forth in Section 3.01 hereof, following the
occurrence of the PSA Effective Date (as defined below), are subject to the
following conditions:

(a)    the credit agreement for the Replacement Secured First Lien Term Loan and
related documentation (including, without limitation, the security and guaranty
documentation and any intercreditor agreements) shall be consistent with the
terms set forth on Exhibit 1 to the Restructuring Term Sheet and otherwise in
form and substance acceptable to the Requisite First Lien Lender Co-Proponents
in their sole discretion;

(b)    this Agreement, the Restructuring Term Sheet and the provisions of any
order approving the same shall be in form and substance satisfactory to the
Requisite First Lien Lender Co-Proponents; and

(c)    the indenture for the New Second Lien Notes (if applicable), the credit
agreement and/or indenture for the Exit Facility and order relating thereto (if
applicable), the Plan, the Disclosure Statement, the Disclosure Statement Order
and the Confirmation Order (but excluding documents related to the Bonding
Solution) and any changes to the Breakup Administrative Claim Treatment shall be
in form and substance reasonably acceptable to the Requisite First Lien Lender
Co-Proponents; provided, however, that no such consents and approvals shall be
required with respect to the indenture for the New Second Lien Notes and related
documentation (if applicable), which indenture and related documentation shall
be, as applicable, consistent with the terms set forth on Exhibit 2 to the
Restructuring Term Sheet and otherwise in form and substance reasonably
satisfactory to the Requisite First Lien Lender Co-Proponents;

(d)    each other substantive document in connection with the Restructuring (but
excluding documents relating to the Bonding Solution), shall be reasonably
acceptable to the Requisite First Lien Lender Co-Proponents, solely to the
extent that a proposed term, action, modification, amendment, supplement or
waiver adversely affects the First Lien Agent, the First Lien Lenders, the First
Lien Lender Claims or the terms of the Replacement Secured First Lien Term Loan;

 

-6-



--------------------------------------------------------------------------------

(e)    any material claim settlement, including but not limited to, any
settlement related to the MEPP Claim above the amounts held in reserve by the
Debtors for such MEPP Claim, shall be subject to the approval of the Requisite
First Lien Lender Co-Proponents, not to be unreasonably withheld, conditioned or
delayed;

(f)    the Debtors shall have otherwise complied with the terms of the
Restructuring Term Sheet; and

(g)    this Agreement shall have not been terminated in accordance with the
terms hereof.

For the avoidance of doubt, the Requisite First Lien Lender Co-Proponents shall
have approval, waiver and other similar rights over the documents and/or
agreements set forth in the foregoing Sections 3.02(a)-(e). Notwithstanding any
other provision of this Agreement to the contrary, upon the Debtors
(i) receiving fully underwritten commitments with respect to the Exit Facility
in the principal amount of $1.5 billion and approval thereof by the Bankruptcy
Court, and (ii) filing an amended Plan providing that the First Lien Full Cash
Recovery shall occur, the Requisite First Lien Lender Co-Proponents shall only
have consent rights with respect to (1) any change to the treatment of the First
Lien Lender Claims, the First Lien Agent or the First Lien Lenders under the
Plan, including, without limitation, any changes to the proposed releases and
exculpations with respect to the First Lien Agent or the First Lien Lenders or
their respective Representatives, (2) this Agreement or (3) the Breakup
Administrative Claim Treatment (as defined in Exhibit 5 to the Restructuring
Term Sheet).

3.03.    Acknowledgement. For so long as this Agreement is in effect, each
holder of First Lien Lender Claims from time to time party hereto (whether such
holder is a First Lien Lender Co-Proponent, an Additional Supporting Party or a
transferee of debt under the First Lien Credit Agreement that becomes a party in
accordance with Section 8(b) of this Agreement, in any such case, in its
capacity as a holder of First Lien Lender Claims and, with respect to Citibank,
N.A., also in its capacity as the First Lien Agent) consents to the
Restructuring, including for purposes of Section 6.10(b) of that certain First
Lien/Second Lien Intercreditor Agreement among PEC as the borrower, the other
grantors party thereto, Citibank, N.A. as the Senior Representative for the
First Lien Credit Agreement Secured Parties (as such terms are defined therein),
U.S. Bank National Association as the Second Priority Representative for the
Second Lien Indenture Secured Parties (as such terms are defined therein), and
each additional Representative (as defined therein) from time to time party
thereto, dated as of March 16, 2015; provided that the consent of a holder of
First Lien Lender Claims pursuant to this Section 3.03 shall cease to be in
effect (except to the extent otherwise agreed in writing by such holder) if such
holder ceases to be a party to this Agreement in accordance with the terms
hereof.

Section 4.    Noteholder Co-Proponents’ Commitments.

4.01.    Agreement to Support the Restructuring and Vote on the Plan. Subject to
the conditions contained in Section 4.02 hereof, effective immediately upon
execution by each

 

-7-



--------------------------------------------------------------------------------

member of the Noteholder Co-Proponents as to such member, and enforceable
against such member as set forth herein (including, for the avoidance of doubt,
by each member of the Noteholder Co-Proponents against each other member of the
Noteholder Co-Proponents) as long as this Agreement has not been terminated
pursuant to the terms hereof, each Noteholder Co-Proponent agrees that it shall:

(a)    subject to the receipt by such member of the Disclosure Statement and
other Solicitation Materials that are subsequently approved by the Bankruptcy
Court as complying with section 1126(b) of the Bankruptcy Code, to the extent
solicited, timely vote or cause or direct to be voted all of its Claims (as
defined in the Bankruptcy Code) in favor of the Plan by delivering its duly
executed and completed ballot or ballots accepting such Plan on a timely basis
following the commencement of the solicitation;

(b)    subject to the receipt by such member of the Disclosure Statement and
other Solicitation Materials that are subsequently approved by the Bankruptcy
Court as complying with section 1126(b) of the Bankruptcy Code, not change or
withdraw (or cause or direct to be changed or withdrawn) such vote, provided
that upon any termination of this Agreement in accordance with Section 12
hereof, each member of the Noteholder Co-Proponents may, upon written notice to
the Company and the other Parties, revoke its vote or any consents given by such
Party prior to such termination, whereupon any such vote or consent shall
automatically be deemed, for all purposes, to be null and void ab initio and
shall not be considered or otherwise used in any manner by the Parties in
connection with the Restructuring and this Agreement and such consents or
ballots may be changed or resubmitted regardless of whether the applicable
voting deadline has passed (without the need to seek a court order or consent
from the Company allowing such change or resubmission);

(c)    not take any action that is inconsistent in any material respect with, or
is intended to frustrate or impede approval and consummation of the transactions
described in, this Agreement;

(d)    not directly or indirectly object to, delay, impede or take any other
action to materially interfere with acceptance, confirmation, consummation or
implementation of the Restructuring or the Plan;

(e)    not directly or indirectly seek, solicit, encourage, formulate, consent
to, propose, file, support, negotiate, participate in, or vote for any
restructuring, workout, plan of reorganization or liquidation, proposal, offer,
dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, or sale of assets of or in
respect of the Company other than the Plan, or encourage or cause any party to
do any of the foregoing;

(f)    not directly or indirectly take an action to direct the indenture
trustees under the Second Lien Notes or any of the Unsecured Senior Notes (each,
an “Agent”), to undertake any action that a member of the Noteholder
Co-Proponents is otherwise prohibited from undertaking pursuant to Sections
4.01(c) , (d) or (e) hereof; provided, however, that to the extent a member of
the Noteholder Co-Proponents chooses to direct an Agent to not undertake an
action that a member of the Noteholder Co-Proponents is otherwise prohibited

 

-8-



--------------------------------------------------------------------------------

from undertaking pursuant to Sections 4.01(c), (d) or (e) hereof, such direction
shall not be construed in any way as requiring any Noteholder Co-Proponent to
provide an indemnity to the applicable Agent, or to incur or potentially incur
any other liability in connection with such direction; and

(g)    take any and all commercially reasonably necessary actions in furtherance
of the Restructuring and the transactions contemplated under the Restructuring
Term Sheet, the Plan and the Plan Documents, including, but not limited to,
participating in the Backstop Commitment Agreement and Private Placement
Agreement in accordance with the terms thereof.

4.02.    Certain Conditions. The continuing obligations of each member of the
Noteholder Co-Proponents, as set forth in Section 4.01 hereof, following the
occurrence of the PSA Effective Date (as defined below), are subject to the
following conditions:

(a)    each substantive document in connection with the Restructuring including,
without limitation, the Plan Documents (but excluding documents related to the
Bonding Solution), shall be in form and substance acceptable or reasonably
acceptable, as the case may be, to the Requisite Members of the Noteholder
Steering Committee or the individual members of the Noteholder Steering
Committee as set forth in the Restructuring Term Sheet, provided, that the
Noteholder Co-Proponents acknowledge that the terms of the Replacement Secured
First Lien Term Loan shall be acceptable if such terms are consistent with
Exhibit 1 to the Restructuring Term Sheet;

(b)    any material claim settlement, including but not limited to, any
settlement related to the MEPP Claim above the amounts held in reserve by the
Debtors for such MEPP Claim, shall be subject to the approval of the Requisite
Members of the Noteholder Steering Committee, not to be unreasonably withheld,
conditioned or delayed;

(c)    the material terms of the Restructuring, the Private Placement Agreement
and the Backstop Commitment Agreement, shall not have been amended, modified or
supplemented without the requisite approval required under the terms of Exhibit
8 to the Restructuring Term Sheet;

(d)    the Debtors shall have otherwise complied with the terms of the
Restructuring Term Sheet, the Private Placement Agreement, the Backstop
Commitment Agreement and this Agreement; and

(e)    this Agreement shall have not been terminated in accordance with the
terms hereof.

For the avoidance of doubt, the Plan and any exhibits, supplements, appendices,
etc. thereto may not be modified in any way that adversely affects the
distributions, recovery, treatment, classification or other rights or
entitlements of the Noteholder Co-Proponents (either as a group or individually)
without the consent of the Requisite Members of the Noteholder Steering
Committee or the affected member of the Noteholders Steering Committee, as
required under Exhibit 8 to the Restructuring Term Sheet.

 

-9-



--------------------------------------------------------------------------------

4.03.    Effect of Termination. Notwithstanding any termination of this
Agreement (except for any termination of this Agreement with the express consent
of, or a termination by, the Noteholder Steering Committee (pursuant to
Exhibit 8 to the Restructuring Term Sheet)), and further notwithstanding
anything to the contrary herein:

(a)    the obligations of each member of the Noteholder Co-Proponents to every
other member of the Noteholder Co-Proponents pursuant to Sections 4.01(c),
4.01(d) and 4.01(f) above (Sections 4.01(c), (d), and (f), collectively,
the “Surviving Obligations”) shall survive such termination, absent express
termination of the Surviving Obligations by the Noteholder Steering Committee
pursuant to Exhibit 8 to the Restructuring Term Sheet;

(b)    if any of the Noteholder Co-Proponents shall participate, with respect to
the Debtors, in any subsequent rights offering of any securities as a backstop
party and/or in any subsequent private placement of any securities as a private
placement party, then each of the other members of the Noteholder Co-Proponents
shall have the rights to participate, in each of their sole discretion, in such
subsequent rights offering and/or private placement on identical terms as the
original participating member of the Noteholder Co-Proponents, in accordance
with the Pro Rata Split, on a pro rata basis based upon the Initial Parties’
holdings as set forth on the Initial Private Placement Schedule or the Initial
Backstop Commitment Schedule, as applicable;

(c)    each of the Noteholder Co-Proponents shall not directly or indirectly
seek, solicit, encourage, formulate, consent to, propose, file, support
negotiate, participate in, or vote for any restructuring, workout, plan of
reorganization or liquidation, proposal offer, dissolution, winding up,
liquidation, reorganization, merger, consolidation, business combination, joint
venture, partnership, or sale of assets of or in respect of the Company that
disproportionately adversely affects any member of the Noteholder Co-Proponents
with respect to the treatment of such member’s claims or recovery associated
therewith, so long as such claims or recovery arise from or relate to the same
debt issuance, security, or other instrument issued by the Debtors, or encourage
or cause any party to do any of the foregoing;

(d)    for the avoidance of doubt, this Section 4.03 shall not, and shall not be
deemed to, give any party other than a member of the Noteholder Co-Proponents
any rights, remedies, or obligations against any member of the Noteholder
Co-Proponents, and no other person or entity shall be a third party beneficiary
of this Section 4.03;

(e)    for the avoidance of doubt, this Section 4.03 shall not apply in the
event of any termination of this Agreement with the express consent of, or a
termination by, the Noteholder Steering Committee (pursuant to Exhibit 8 to the
Restructuring Term Sheet) and in such case this Agreement, including the
obligations set forth in this Section 4.03, and the Restructuring Term Sheet
shall terminate;

(f)    nothing contained in this Agreement, including this Section 4.03, shall
prohibit any member of the Noteholder Co-Proponents from directly or indirectly
seeking, soliciting, or encouraging other parties in interest in these
Chapter 11 Cases to join this Agreement pursuant to the terms hereof, or to
propose modifications or amendments to this

 

-10-



--------------------------------------------------------------------------------

Agreement, the Plan, the Backstop Commitment Agreement or the Private Placement
Agreement pursuant to the applicable modification provisions contained in each
respective document;

(g)    notwithstanding anything to the contrary in this Section 4.03, a member
of the Ad Hoc Unsecured Noteholders Group will not be bound by the terms of this
Section 4.03 so long as the member, during the Survival Period (as defined
below), pursues and supports an agreement or order that provides (i) for the
payment in full in cash of the Second Lien Notes Claims (including, without
limitation, the payment of all post-petition interest at the default rate) (such
agreement or order, a “Post-Termination Agreement,” (as applicable) ), and
(ii) the Unsecured Senior Notes Claims held by all Ad Hoc Secured Committee
Members (as set forth in the Initial Private Placement Schedule or the Initial
Backstop Commitment Schedule) are treated in all respects in the identical
manner as Unsecured Senior Notes Claims held by members of the Ad Hoc Unsecured
Noteholders Group, including, without limitation, any and all rights to
participate, in each of the Ad Hoc Secured Committee Members’ sole discretion,
in any subsequent rights offering and/or private placement on identical terms
and in an identical capacity and manner as Unsecured Senior Notes Claims held by
members of the Ad Hoc Unsecured Noteholders Group, on a pro rata basis based
upon the Initial Parties’ holdings as set forth on the Initial Private Placement
Schedule or the Initial Backstop Commitment Schedule, as applicable. To the
extent a member of the Ad Hoc Unsecured Noteholders Group pursues such
Post-Termination Agreement and related transactions that include the terms and
conditions set forth in this paragraph, such member is required (x) to take all
actions necessary to support, participate in, and/or vote for such
Post-Termination Agreement, (y) not to take any action that is inconsistent in
any material respect with, or is intended to frustrate or impede approval and
consummation of the transactions described in such Post-Termination Agreement,
and (z) not directly or indirectly object to, delay, impede or take any other
action to materially interfere with acceptance, consummation or implementation
of the Post-Termination Agreement;

(h)    this Section 4.03 shall only survive termination of this Agreement for a
period of sixty (60) calendar days following such termination, but in no event
later than June 14, 2017 (such period, the “Survival Period”);

(i)    any amendment, waiver, or termination of this Section 4.03 shall be
subject to the express consent of the Noteholder Steering Committee pursuant to
Exhibit 8 to the Restructuring Term Sheet; provided, however, the amendment or
waiver of Sections 4.03 (h) or (i) will require the consent of each member of
the Noteholder Steering Committee; and

(j)    this Section 4.03 shall be binding and enforceable solely with respect to
the Noteholder Co-Proponents and may be amended, waived or terminated by the
Noteholder Co-Proponents. The Debtors and the First Lien Lender Co-Proponents
have not agreed to, and will not be bound by, this Section 4.03, nor shall it in
any way impact the Debtors’ or the First Lien Lender Co-Proponents’ ability to
enforce the other provisions of this Agreement.

 

-11-



--------------------------------------------------------------------------------

Section 5.    Additional Supporting Parties’ Commitments.

5.01.    Agreement to Support the Restructuring and Vote on the Plan. Subject to
the conditions contained in Section 5.02 hereof and as long as this Agreement
has not been terminated pursuant to the terms hereof, each Additional Supporting
Party agrees that it shall:

(a)    subject to the receipt by such Additional Supporting Party of the
Disclosure Statement and other Solicitation Materials that are subsequently
approved by the Bankruptcy Court as complying with section 1126(b) of the
Bankruptcy Code, to the extent solicited, timely vote or cause or direct to be
voted all of its Claims (as defined in the Bankruptcy Code) in favor of the Plan
by delivering its duly executed and completed ballot or ballots accepting such
Plan on a timely basis following the commencement of the solicitation;

(b)    subject to the receipt by such Additional Supporting Party of the
Disclosure Statement and other Solicitation Materials that are subsequently
approved by the Bankruptcy Court as complying with section 1126(b) of the
Bankruptcy Code, not change or withdraw (or cause or direct to be changed or
withdrawn) such vote, provided that upon any termination of this Agreement in
accordance with Section 12 hereof, each Additional Supporting Party may, upon
written notice to the Company and the other Parties, revoke its vote or any
consents given by such Party prior to such termination, whereupon any such vote
or consent shall automatically be deemed, for all purposes, to be null and void
ab initio and shall not be considered or otherwise used in any manner by the
Parties in connection with the Restructuring and this Agreement and such
consents or ballots may be changed or resubmitted regardless of whether the
applicable voting deadline has passed (without the need to seek a court order or
consent from the Company allowing such change or resubmission);

(c)    not take any action that is inconsistent in any material respect with, or
is intended to frustrate or impede approval and consummation of the transactions
described in, this Agreement;

(d)    not directly or indirectly object to, delay, impede or take any other
action to materially interfere with acceptance, confirmation, consummation or
implementation of the Restructuring or the Plan;

(e)    not directly or indirectly seek, solicit, encourage, formulate, consent
to, propose, file, support, negotiate, participate in, or vote for any
restructuring, workout, plan of reorganization or liquidation, proposal, offer,
dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, or sale of assets of or in
respect of the Company other than the Plan, or encourage or cause any party to
do any of the foregoing;

(f)    not directly or indirectly take an action to direct an Agent to undertake
any action that an Additional Supporting Party, as the case may be, is otherwise
prohibited from undertaking pursuant to Sections 5.01(c), (d) or (e) hereof;
provided, however, that to the extent an Additional Supporting Party chooses to
direct an Agent to not undertake an action that an Additional Supporting Party
is otherwise prohibited from undertaking pursuant to Sections 5.01(c), (d) or
(e) hereof, such direction shall not be construed in any way as requiring any
Additional Supporting Party to provide an indemnity to the applicable Agent, or
to incur or potentially incur any other liability in connection with such
direction; and

 

-12-



--------------------------------------------------------------------------------

(g)    take any and all reasonably necessary or appropriate actions in
furtherance of the Restructuring and the transactions contemplated under the
Restructuring Term Sheet, the Plan and the Plan Documents, including, but not
limited to, required participation in the Backstop Commitment Agreement and
Private Placement Agreement in accordance with the terms thereof.

5.02.    Certain Conditions. The continuing obligations of each Additional
Supporting Party set forth in Section 5.01 hereof, following the occurrence of
the PSA Effective Date (as defined below), are subject to the following
conditions:

(a)    the material terms of the Restructuring Term Sheet, the Backstop
Commitment Agreement and the Private Placement Agreement shall not have been
materially altered, amended or modified without the requisite approval required
under the terms of Exhibit 8 to the Restructuring Term Sheet; and

(b)    this Agreement shall have not been terminated in accordance with the
terms hereof.

Notwithstanding the foregoing, for the avoidance of doubt, the Additional
Supporting Parties shall not have any consent or consultation rights with
respect to any of the Plan Documents, except as otherwise set forth on Exhibit 8
to the Restructuring Term Sheet.

Section 6.    Debtors’ Commitments.

6.01.    Debtors’ Commitments. Subject to the approval of the Bankruptcy Court
and the Debtors’ fiduciary duties as set forth in Section 15.01 hereof and for
so long as this Agreement has not been terminated in accordance with the terms
hereof, the Debtors shall:

(a)    operate their businesses in the ordinary course, including, but not
limited to, maintaining their accounting methods, using their commercially
reasonable efforts to preserve their assets and their business relationships,
continuing to operate their billing and collection procedures, and maintaining
their business records in accordance with their past practices, provided,
however, that the foregoing obligations shall be satisfied in a manner
consistent with the terms of the Interim Operating Covenant, as set forth in
Exhibit 5 to the Restructuring Term Sheet;

(b)    prepare the Plan Documents and any related documents, and distribute the
applicable documents, each as set forth in Sections 3.02 and 4.02 herein,
concurrently to the Initial Supporting Parties and their respective legal
advisors thereof, as soon as reasonably practicable, but in no event less than
at least two (2) calendar days before the date when the Debtors intend to file
such document (and, if not reasonably practicable, as soon as reasonably
practicable before filing) and afford reasonable opportunity to provide prompt
comment and review to the respective legal and financial advisors for the
Initial Supporting Parties in advance of any filing thereof provided the Debtors
will provide advance draft copies of all Plan Documents to be filed with the
Bankruptcy Court to the legal advisors of the Initial Supporting Parties no less
than three (3) business days prior to filing such Plan Documents;

 

-13-



--------------------------------------------------------------------------------

(c)    support and complete the Restructuring and all transactions contemplated
under the Restructuring Term Sheet, the Plan and the Plan Documents within the
applicable timeframes provided therefor in this Agreement;

(d)    take any necessary actions in furtherance of the Restructuring and the
transactions contemplated under the Restructuring Term Sheet, the Plan and the
Plan Documents, including, without limitation, taking any actions necessary to
consummate the Restructuring in any applicable jurisdictions other than the
United States;

(e)    take no actions and not encourage any other person to take any actions,
inconsistent with this Agreement or the Restructuring Term Sheet, or that would,
or would reasonably be executed to, directly or indirectly, delay or impede the
solicitation, confirmation or consummation of the Plan, including the soliciting
or causing or allowing any of their agents or representatives to solicit any
agreements relating to any chapter 11 plan or restructuring transaction other
than the Plan (an “Alternative Transaction”); provided, however, that the
Debtors’ solicitation of interest in, and the negotiation of one or more
agreements relating to, a sale of non-Debtor affiliates’ assets in the ordinary
course of business and consistent with past practice and/or negotiation and
consummation of amendments or a restructuring of indebtedness owed by non-Debtor
affiliates, in each case, shall not itself constitute an Alternative
Transaction;

(f)    timely file a formal objection to any motion filed with the Bankruptcy
Court by a third party seeking the entry of an order (i) converting the Chapter
11 Cases to cases under chapter 7 of the Bankruptcy Code; (ii) dismissing the
Chapter 11 Cases; (iii) modifying or terminating the Debtors’ exclusive right to
file and/or solicit acceptances of a plan of reorganization; (iv) directing the
appointment of a trustee pursuant to section 1104 of the Bankruptcy Code;
(v) directing the appointment of an examiner pursuant to section 1104 of the
Bankruptcy Code; (vi) seeking an appointment of any additional official
committees of creditors, equity holders or other purported parties in interest
under section 1102 of the Bankruptcy Code; or (vii) granting any relief
inconsistent with this Agreement and the Plan Documents; and

(g)    take no actions to propose or otherwise consent to the entry of any order
modifying or terminating the Debtors’ exclusive right to file and/or solicit
acceptances of a plan of reorganization, as applicable, that is not acceptable
to the Requisite Creditor Parties;

(h)    take no actions that would violate the Interim Operating Covenant, as set
forth in Exhibit 5 to the Restructuring Term Sheet (the “Interim Operating
Covenant”);

(i)    take no actions to sell, abandon, or otherwise dispose of any material
assets of the Debtors and their non-Debtor affiliates, except as provided in the
Interim Operating Covenant, without the prior written consent of the Requisite
Creditor Parties; and

 

-14-



--------------------------------------------------------------------------------

(j)    if the Debtors know of a breach by any Debtor in any respect of the
obligations, representations, warranties or covenants of the Debtors set forth
in this Agreement, furnish prompt written notice (and in any event within three
(3) business days of such actual knowledge) to the Supporting Creditor Parties.

6.02.    Non-Solicitation Provision. From and after the PSA Effective Date
(the “Non-Solicitation Period”), the Debtors will not, and will not permit their
subsidiaries or affiliates or any of their respective officers, directors,
agents or representatives to initiate contact with, or solicit any inquiries,
proposals or offers by any party (other than the Creditor Co-Proponents) with
respect to an alternative restructuring; provided, however, that the Debtors,
their subsidiaries, their affiliates or any of their respective officers,
directors, agents or representatives may review and consider any inquiries,
proposals or offers received from any party (so long as such proposal was not
obtained, pursued, facilitated or solicited by the Debtors or their
subsidiaries, affiliates or their respective officers, directors, agents or
representatives as described herein) with respect to an alternative
restructuring. To the extent the Debtors, their affiliates, their subsidiaries
or any of their respective officers, directors, agents or representatives
receive any inquiry, proposal or offer with respect to an alternative
restructuring during the Non-Solicitation Period, the Debtors shall or shall
cause their affiliates, subsidiaries or respective officers, directors, agents
or representatives to, provide the Creditor Co-Proponents (subject to mutually
agreed terms of confidentiality) and their counsel with a copy of and/or any
details regarding such proposal within three (3) days of receiving such inquiry,
proposal or offer.

Section 7.    Right to Appear and Participate. Nothing in Sections 3.01, 4.01
and 5.01 hereof shall be deemed to limit any of the following rights of any
Party, to the extent consistent with this Agreement and the Restructuring Term
Sheet:

(a)    to appear and participate as a party in interest in any matter to be
adjudicated in the Chapter 11 Cases so long as such appearance or participation
and the positions advocated in connection therewith, including positions with
respect to the CNTA Dispute, are not inconsistent with this Agreement, the
Restructuring Term Sheet, or the terms of the Plan or the Plan Documents, and,
other than as a result of actions or omissions any such Party takes or does not
take in good faith to enforce its rights under this Agreement, the Restructuring
Term Sheet, or the terms of the Plan or the Plan Documents, do not hinder, delay
or prevent consummation of the Plan or the Plan Documents;

(b)    to purchase, sell or enter into any transactions in connection with the
Claims or any other claims against or interests in the Debtors, subject to the
terms of Section 8 hereof; or

(c)    to enforce all rights under any applicable credit agreement, indenture or
other loan document in existence as of the date hereof or under any applicable
law.

 

-15-



--------------------------------------------------------------------------------

Section 8.    Transfer of Claims.

(a)    Except as expressly provided herein, this Agreement shall not in any way
restrict the right or ability of any Party to sell, use, assign, transfer, grant
any participation or other beneficial interest in, or otherwise dispose of
(“Transfer”) any claims as such term is defined in section 101(5) of the
Bankruptcy Code (each a “Claim” and, collectively, the “Claims”); provided,
however, that, for the period commencing as of the PSA Effective Date (as
defined below) until the termination of this Agreement pursuant to the terms
hereof, each Party agrees, solely with respect to itself, that it shall not
Transfer any Claims, and any purported Transfer of Claims shall be null and void
ab initio, unless (i) the transferee is a Party, or (ii) if the transferee is
not a Party, such transferee delivers to the Company (in any manner permitted by
Section 15.14 hereof) within three (3) business days of the Transfer an executed
joinder to this Agreement in the form attached hereto as Exhibit 2 (a “Joinder
Agreement”) pursuant to which such transferee shall have assumed all obligations
of the Party transferring such Claims and shall become a Party to this
Agreement, provided, further that this provision shall not apply to a
disposition in connection with a pledge or grant of a security interest in any
Claim made in good faith by a Party in connection with any financing if such
pledge agrees to vote the Claims in favor of the Plan, provided, further, that,
if the transferor of the Claims is a Creditor Co-Proponent, the transferee of
such Claims (or any subsequent transferee) shall not become or be deemed to
become a Creditor Co-Proponent, and shall not undertake the commitments of the
Creditor Co-Proponents under the Private Placement Agreement or the Backstop
Commitment Agreement, but such transferee of such Claims shall become a Party to
this Agreement as an Additional Supporting Creditor Party hereto. The failure by
a Party to comply with the Transfer procedure described in the first proviso of
the immediately preceding sentence (resulting in such Transfer becoming null and
void ab initio) shall not constitute a material breach for purposes of
Section 12.02(h) hereof.

For the avoidance of doubt, to the extent not already a Party to this Agreement,
a transferee of Claims under this Agreement shall become a Party to this
Agreement with respect to any and all Claims owned by such Party, and any and
all such Claims owned by such transferee party shall automatically and
immediately upon joinder of such transferee party to this Agreement be deemed
subject to all of the terms of this Agreement. This Agreement shall in no way be
construed to preclude any Party from acquiring additional Claims; provided,
however, that any such additional Claims acquired by a Party shall automatically
and immediately upon acquisition by such Party be deemed subject to all of the
terms of this Agreement, whether or not notice of such acquisition is given to
the Company, and that, so long as this Agreement has not been terminated, such
Party shall vote (or cause to be voted) any such additional Claims in favor of
the Plan in accordance and consistent with Sections 3.01(a), 4.01(a) and 5.01(a)
hereof, as applicable, provided, further, that any and all Claims acquired by
any member of the Noteholder Co-Proponents shall not be acquired in such party’s
capacity as an “Initial Party” (as defined in the Restructuring Term Sheet), but
shall be acquired in such party’s capacity as a “Phase Two Private Placement
Party,” “Additional Private Placement Party,” “Phase Two Backstop Party,” or
“Additional Backstop Party,” each as defined in the Restructuring Term Sheet, as
applicable, provided, further, that in no event shall any such Transfer relieve
a Party hereto from liability for its breach or non-performance of its
obligations hereunder prior to the date of delivery of such Joinder Agreement.

(b)    Notwithstanding Section 8(a): (A) a Party may settle or deliver any
Claims to settle pursuant to an agreement to Transfer such Claim entered into by
such Party prior to the date of this Agreement pending as of the date of such
Party’s entry into this Agreement without the requirement that the transferee be
or become a Party or execute a

 

-16-



--------------------------------------------------------------------------------

Joinder Agreement (subject to compliance with applicable securities laws and it
being understood that any Claims acquired and held (i.e., not as part of a short
transaction) shall be subject to the terms of this Agreement); (B) a Party may
Transfer its Claims to an entity that is acting in its capacity as a Qualified
Marketmaker (as defined below) without the requirement that the Qualified
Marketmaker become a Party; provided that any subsequent Transfer by such
Qualified Marketmaker of the right, title or interest in such Claims is to a
transferee that is or becomes a Party at the time of such transfer; and (C) to
the extent that a Party is acting in its capacity as a Qualified Marketmaker, it
may Transfer any right, title or interest in Claims that the Qualified
Marketmaker acquires from a lender who is not a Party without the requirement
that the transferee be or become a Party or execute a Joinder Agreement.

For these purposes, a “Qualified Marketmaker” means an entity that (x) holds
itself out to the public or applicable private markets as standing ready in the
ordinary course of its business to purchase from customers and sell to customers
Claims against the Company (including debt securities or other debt) or enter
with customers into long and short positions in Claims against the Company
(including debt securities or other debt), in its capacity as a dealer or market
maker in such Claims against the Company, and (y) is in fact regularly in the
business of making a market in Claims against issuers or borrowers (including
debt securities or other debt).

Section 9.    Mutual Representations, Warranties, and Covenants. Each of the
Parties individually represents, warrants, and covenants to each other Party, as
of the date of this Agreement (or, with respect to a transferee, the date of
such Transfer), as follows (each of which is a continuing representation,
warranty, and covenant):

9.01.    Existence; Enforceability. It is validly existing and in good standing
under the laws of the state of its organization, and this Agreement is the
legally valid and binding obligation of such Party (as to the Debtors, subject
to the approval of the Bankruptcy Court), enforceable against it in accordance
with its terms.

9.02.    No Violation. The execution, delivery and performance by such Party of
this Agreement does not and shall not (i) violate (a) any provision of law, rule
or regulation applicable to it or any of its subsidiaries, as applicable, or
(b) its charter or bylaws (or other similar governing documents) or those of any
of its subsidiaries, as applicable, or (ii) conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both) a default under,
any material contractual obligation to which it or any of its subsidiaries, as
applicable, is a party.

9.03.    No Consent or Approval. Except as expressly provided in this Agreement,
and except for approval by the Bankruptcy Court with respect to the Debtors, no
consent or approval is required by any other person or entity in order for it to
carry out the transactions contemplated by, and perform the respective
obligations under, this Agreement.

9.04.    Power and Authority. It has all requisite corporate, partnership,
limited liability company or similar authority to execute this Agreement and
carry out the transactions contemplated hereby and perform its obligations
contemplated hereunder, and the execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder have been duly authorized by
all necessary corporate, partnership, limited liability company or other similar
action on its part (as to the Debtors, subject to the approval of the Bankruptcy
Court).

 

-17-



--------------------------------------------------------------------------------

9.05.    Supporting Creditor Parties’ Representations. Each Supporting Creditor
Party individually represents, warrants, and covenants to each other Party that
the following statements are true, correct, and complete as of the date of this
Agreement (or, with respect to a transferee, the date of such Transfer) (each of
which is a continuing representation, warranty, and covenant):

(a)    it (i) is either (A) the sole beneficial owner of or has binding
commitments to purchase the aggregate principal amount of Claims set forth below
its signature hereto, or (B) subject to Section 15.17 below, has sole investment
or voting discretion with respect to the principal amount of Claims set forth
below its signature hereto and has the power and authority to bind the
beneficial owner(s) of such Claims to the terms of this Agreement (subject, in
the case of participations, to contrary directions to vote that may be received
by the nominal owner(s) from other participation counterparties); (ii) has full
power and authority to act on behalf of, vote and consent to matters concerning
such Claims and to dispose of, exchange, assign, and transfer such Claims; and
(iii) holds no other Claims;

(b)    other than pursuant to this Agreement, and subject to Section 15.17
below, its Claims are free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first
refusal, or other limitation on disposition or encumbrance of any kind that
would adversely affect in any way such Supporting Creditor Party’s performance
of its obligations contained in this Agreement at the time such obligations are
required to be performed;

(c)    it (i) has such knowledge and experience in financial and business
matters of this type that it is capable of evaluating the merits and risks of
entering into this Agreement and of making an informed investment decision, and
has conducted an independent review and analysis of the business and affairs of
the Debtors that it considers sufficient and reasonable for purposes of entering
into this Agreement and (ii) is an “accredited investor” (as defined by Rule 501
of the Securities Act of 1933, as amended); and

(d)    it has made no prior assignment, sale, participation, grant, conveyance,
pledge, or other Transfer of, and has not entered into any other agreement to
assign, sell, participate, grant, convey, pledge, or otherwise Transfer, in
whole or in part, any portion of its right, title, or interests in any of the
Claims that are inconsistent or conflict with representations and warranties of
such Supporting Creditor Party herein or that would render it otherwise unable
to comply with this Agreement and perform its obligations hereunder, either
generally or with respect to any specific Claims.

Section 10.    No Waiver of Participation and Reservation of Rights and
Ratification of Liability. This Agreement and the Restructuring Term Sheet
evidence a proposed settlement of disputes, including, among other disputes, the
CNTA Dispute, among the Parties. Except as expressly provided in this Agreement,
nothing herein is intended to, or does, in any manner waive, limit, impair, or
restrict any right or ability of each of the Parties to protect and preserve its
rights, remedies and interests. Without limiting the foregoing sentence in any

 

-18-



--------------------------------------------------------------------------------

way, if the transactions contemplated by this Agreement or otherwise set forth
in the Plan are not consummated, or if this Agreement is terminated for any
reason, each of the Parties fully reserves any and all of its rights, remedies,
and interests. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement, the Restructuring Term Sheet and all
negotiations relating hereto shall not be admissible into evidence in any
action, case, or proceeding other than an action, case or proceeding to enforce
the terms of the foregoing agreements.

Section 11.    Effectiveness. This Agreement shall become effective and
enforceable (a) with respect to the Creditor Co-Proponents, upon the date of
execution by each of the Creditor Co-Proponents; (b) with respect to the
Debtors, on the date the Bankruptcy Court authorizes the Debtors to enter into
this Agreement and (c) with respect to any other Party (the date of execution or
joinder by such Party to this Agreement) (such date, the “PSA Effective Date”).
Upon the PSA Effective Date, the Restructuring Term Sheet shall be deemed
effective for the purposes of this Agreement and thereafter the terms and
conditions therein may only be amended, modified, waived or otherwise
supplemented as set forth in Section 12 hereof.

Section 12.    Termination Events.

12.01.    Debtors’ Termination Events. This Agreement may be terminated by the
Debtors, in their sole discretion, following the occurrence of any of the
following events (each, a “Debtor Termination Event”):

(a)    if holders of two-thirds (2/3) in amount of each of (i) the Second Lien
Notes Claims and (ii) the Unsecured Senior Notes Claims have not joined this
Agreement prior to the date on which the PPA and BCA Approval Order is entered
(the “PSA Termination Condition”); provided, however, the Debtors may waive the
PSA Termination Condition in their sole discretion, but may only exercise the
PSA Termination Condition (or waive such condition) prior to entry of the PPA
and BCA Approval Order, provided, further, however that the timely and valid
exercise of the PSA Termination Condition shall relieve the Debtors from any
obligation to pay the Breakup Payments or Expense Reimbursement or any other
obligations under the Backstop Commitment Agreement or the Private Placement
Agreement;

(b)    the determination by any of the Company’s boards of directors or members,
as applicable, in good faith, based on the advice of its outside counsel, that
(i) proceeding with the transactions contemplated by this Agreement would be
inconsistent with the continued exercise of its fiduciary duties, or (ii) having
received a proposal or offer for an Alternative Transaction, that such
Alternative Transaction is likely to be more favorable than the Plan and that
continued support of the Plan pursuant to this Agreement would be inconsistent
with its fiduciary obligations;

(c)    the appointment in the Chapter 11 Cases of a trustee or receiver, the
conversion of the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy
Code, or the dismissal of the Chapter 11 Cases by order of the Bankruptcy Court,
provided, however, that the occurrence of any of the foregoing as to the Gold
Field Debtors shall not cause a Termination Event;

 

-19-



--------------------------------------------------------------------------------

(d)    following the delivery of written notice thereof by the Debtors, the
occurrence of a material breach by any of the Parties of any of its obligations,
representations, warranties, covenants or commitments set forth in this
Agreement that adversely and materially affects the Debtors’ rights under this
Agreement and is either unable to be cured or is not cured within five
(5) business days following the delivery of such notice;

(e)    the entry by the Bankruptcy Court of an order terminating the Debtors’
exclusive right to file a plan of reorganization pursuant to section 1121 of the
Bankruptcy Code;

(f)    either the order approving the Disclosure Statement or the Confirmation
Order is reversed, stayed, dismissed, vacated, reconsidered or is materially
modified or materially amended after entry in a manner that is not reasonably
acceptable to the Debtors; or

(g)    the issuance by any governmental authority, including but not limited to
the Bankruptcy Court, any regulatory authority (local, state, federal or
otherwise), or any other court of competent jurisdiction (state or federal), of
any ruling, order or any other document or official record (i) denying approval
of any material term or condition of the Plan, the Plan Documents, or the
Restructuring, (ii) enjoining the substantial consummation of the Restructuring,
(iii) making illegal or otherwise restricting, preventing, or prohibiting the
Restructuring or (iv) otherwise substantially impeding or rendering impossible
or impracticable the substantial consummation of the Restructuring; provided,
however, that the Debtors shall have five (5) business days following the
issuance of any such ruling or order to obtain relief that would allow
consummation of the Restructuring in a manner that does not prevent or diminish
compliance with the terms of the Plan Documents and this Agreement.

12.02.    Creditor Co-Proponents’ Termination Events. This Agreement may be
terminated by the Requisite First Lien Lender Co-Proponents or the Requisite
Members of the Noteholder Steering Committee upon two (2) business days prior
written notice delivered to the other Parties upon the occurrence of any of the
following events (each a “Termination Event”):

(a)    any Debtor accepts an Alternative Transaction, including, but not limited
to filing with the Bankruptcy Court, or publically announcing that it will file
with the Bankruptcy Court, any plan of reorganization or liquidation other than
the Plan;

(b)    the Debtors deliver a Debtor Fiduciary Notice (as defined below) to the
Creditor Co-Proponents;

(c)    the appointment in the Chapter 11 Cases of a trustee or receiver, the
conversion of the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy
Code, or the dismissal of the Chapter 11 Cases by order of the Bankruptcy Court,
provided, however, that the occurrence of any of the foregoing as to the Gold
Field Debtors shall not cause a Termination Event;

(d)    the failure of the Debtors to have filed (i) the Plan, (ii) the
Disclosure Statement, (iii) a motion seeking approval of the Disclosure
Statement and procedures for the solicitation of the Plan, and (iv) a motion
seeking approval of the Backstop Commitment Agreement and the Private Placement
Agreement by no later than December 22, 2016;

 

-20-



--------------------------------------------------------------------------------

(e)    the failure of the Debtors to have filed a motion to approve a commitment
letter or an engagement letter with the Lead Arrangers pursuant to which the
Lead Arrangers shall have provided commitments for the full amount of the Exit
Facility or agreed to use commercially reasonable efforts to arrange for
commitments for the full amount of the Exit Facility by January 11, 2017;

(f)    the failure of an order to have been entered by the Bankruptcy Court
approving the Disclosure Statement and the commencement of solicitation for the
Plan shall have been entered by January 31, 2017;

(g)    failure of the Confirmation Hearing to have commenced by no later than
five (5) days after the date scheduled by the Bankruptcy Court in the Disclosure
Statement Order for the Confirmation Hearing to occur;

(h)    the failure of the Plan Effective Date to have occurred by
April 15, 2017;

(i)    following the delivery of written notice thereof by a non-breaching
Party, the occurrence of a material breach by any of the Parties of any of its
obligations, representations, warranties, covenants or commitments set forth in
this Agreement that is either unable to be cured or is not cured within five
(5) business days following the delivery of such notice;

(j)    the entry by the Bankruptcy Court of an order (i) terminating the
Debtors’ exclusive right to file a plan of reorganization pursuant to
section 1121 of the Bankruptcy Code or (ii) invalidating, disallowing,
subordinating, or limiting the enforceability, priority or validity of the
Claims of any of the Creditor Co-Proponents;

(k)    any Debtor (i) amending, modifying, or filing a pleading with the
Bankruptcy Court seeking authority to, or with the effect of, amending or
modifying the Plan Documents, in a manner that is inconsistent with this
Agreement and the exhibits hereto, or which is otherwise in a form or substance
not reasonably satisfactory to the Requisite Creditor Parties, or (ii) publicly
announcing, disclosing, or otherwise publicizing its intention to take any such
acts, whether independently or in conjunction with another party;

(l)    any Debtor files with the Bankruptcy Court any motion or application
seeking authority to use, sell, abandon or otherwise dispose of any assets,
except as provided in the Interim Operating Covenant without the prior written
consent of the Requisite Creditor Parties;

(m)    either the order approving the Disclosure Statement or the Confirmation
Order is reversed, stayed, dismissed, vacated, reconsidered or is materially
modified or materially amended after entry in a manner that is not reasonably
acceptable to the Debtors and the Requisite Creditor Parties; or

 

-21-



--------------------------------------------------------------------------------

(n)    the issuance by any governmental authority, including but not limited to
the Bankruptcy Court, any regulatory authority (local, state, federal or
otherwise), or any other court of competent jurisdiction (state or federal), of
any ruling, order or any other document or official record (i) denying approval
of any material term or condition of the Plan, the Plan Documents, or the
Restructuring, (ii) enjoining the substantial consummation of the Restructuring,
(iii) making illegal or otherwise restricting, preventing, or prohibiting the
Restructuring or (iv) otherwise substantially impeding or rendering impossible
or impracticable the substantial consummation of the Restructuring; provided,
however, that the Debtors shall have five (5) business days following the
issuance of any such ruling or order to obtain relief that would allow
consummation of the Restructuring in a manner that does not prevent or diminish
compliance with the terms of the Plan Documents and this Agreement.

12.03.    Noteholder Co-Proponents’ Termination Events. This Agreement may be
terminated by the Noteholder Steering Committee upon the occurrence of any of
the following events (each, a “Termination Event”):

(a)    the failure of an order to have been entered by the Bankruptcy Court
approving the Private Placement Agreement and the Backstop Commitment Agreement
(including approval of the fees set forth therein in connection with the Private
Placement Agreement and the Backstop Commitment Agreement as allowed
administrative expense claims under section 503(b) of the Bankruptcy Code) by
January 31, 2017;

(b)    any of the orders approving the Backstop Commitment Agreement or the
Private Placement Agreement is reversed, stayed, dismissed, vacated,
reconsidered or is materially modified or materially amended after entry in a
manner that is not reasonably acceptable to the Requisite Consenting
Noteholders; or

(c)    the termination of the Backstop Commitment Agreement or the Private
Placement Agreement pursuant to their respective terms.

12.04.    Second Lien Noteholders’ Termination Event. In the event the
acknowledgment set forth in Section 3.03 of this Agreement by Citibank, N.A. in
its capacity as the First Lien Agent ceases to be in effect, any holder of
Second Lien Notes may withdraw from and no longer remain bound by this Agreement
within five (5) business days after receiving written notice of such event, it
being understood that the Agreement shall remain binding among the remaining
Parties; provided, however, the Ad Hoc Secured Committee Members may not utilize
this termination event if the Plan provides for unconditional payment in full in
cash or unimpairment of claims arising under the First Lien Credit Agreement.

12.05.    Citibank Termination Event. The First Lien Agent may withdraw from and
no longer remain bound by this Agreement, it being understood that the Agreement
shall remain binding among the remaining Parties, in the event that the First
Lien Agent determines, in its sole discretion, that it is subject to the
direction from the “Required Lenders,” as such term is defined in the First Lien
Credit Agreement, requiring it to act in a manner inconsistent with its
obligations under this Agreement.

12.06.    Mutual Termination. This Agreement may be terminated by the mutual
consent of the Debtors, the Requisite First Lien Lender Co-Proponents and the
Noteholder Steering Committee.

 

-22-



--------------------------------------------------------------------------------

12.07.    Automatic Termination Event. In the event the Backstop Commitment
Agreement or the Private Placement Agreement is terminated pursuant to its
terms, this Agreement shall be automatically terminated notwithstanding
Section 12.08 hereof.

12.08.    Outside Date Termination. Any individual Creditor Co-Proponent shall
have the right to terminate this Agreement, as to itself only, if the effective
date of the Plan shall not have occurred by June 14, 2017. In the event a
Creditor Co-Proponent terminates pursuant to this Section 12.08, such
termination shall be effective as to such Creditor Co-Proponent only and shall
not affect any rights or obligations of any other party to this Agreement.

12.09.    No Party may validly terminate this Agreement based upon its failure
to perform or comply in any material respect with the terms and conditions of
this Agreement or any of the Plan Documents, to the extent such Plan Document is
effective, with such failure to perform or comply causing, or resulting in, the
occurrence of one or more Termination Events specified herein. Nothing in this
Section 12 shall relieve any Party of liability for any breach or
non-performance of this Agreement occurring prior to the Termination Date.

12.10.    Effect of Termination Date.

(a)    Within three (3) days following the delivery of a termination notice
pursuant to Sections 12.02 or 12.03 hereof, each of the Debtors and the
Requisite Creditor Parties may waive, in writing, the occurrence of the
Termination Event identified in the termination notice. Absent such waiver, this
Agreement shall be terminated on the fourth (4th ) day following delivery of the
termination notice pursuant to Sections 12.02 or 12.03 hereof (such date, the
“Termination Date”). On the Termination Date, the provisions of this Agreement
and the Restructuring Term Sheet shall terminate, except as otherwise provided
in this Agreement.

(b)    For the avoidance of doubt, each of the Parties hereby waives any
requirement under section 362 of the Bankruptcy Code to lift the automatic stay
thereunder for purposes of providing notice under this Agreement (and agrees not
to object to any non-breaching Party seeking, if necessary, to lift such
automatic stay in connection with the provision of any such notice); provided,
however, that nothing in this paragraph shall prejudice any Party’s rights to
argue that the termination was not proper under the terms of this Agreement.

12.11.    Termination Upon Effective Date. This Agreement shall terminate
automatically without further required action or notice upon the Effective Date.

Section 13.    Cooperation and Support. The Parties shall cooperate with each
other in good faith and shall coordinate their activities (to the extent
practicable) in respect of all matters concerning the implementation and
consummation of the Restructuring. Furthermore, subject to the terms of this
Agreement, each of the Parties shall execute and deliver any other agreements or
instruments, seek regulatory approvals and take other similar actions outside of
the Chapter 11 Cases as may be reasonably appropriate or necessary, from time to
time, to carry out the purposes and intent of this Agreement or to effectuate
the solicitation of the Plan, the Plan and/or the Restructuring, as applicable,
and shall refrain from taking any action that would frustrate the purposes and
intent of this Agreement.

 

-23-



--------------------------------------------------------------------------------

Section 14.    Amendments. Any amendment to this Agreement and any exhibits
attached hereto, may only be modified, amended or supplemented pursuant to the
following conditions:

14.01.    Debtors. Except with respect to Section 4.03 hereof, the Debtors’
written approval (including via email) is required for the effectiveness of any
modification, amendment or supplement to this Agreement and any exhibit attached
hereto, which approval shall not be unreasonably withheld, conditioned or
delayed with respect to any of the foregoing that do not adversely affect the
rights of the Debtors under this Agreement.

14.02.    First Lien Lender Co-Proponents. The Requisite First Lien Lender
Co-Proponents’ written approval (including via email) is required for any
modification, amendment or supplement to the following documents (but excluding
documents related to the Bonding Solution): (i) the indenture for the New Second
Lien Notes (if applicable), (ii) the Plan, (iii) the Disclosure Statement,
(iv) the Disclosure Statement Order, (v) the Confirmation Order, (vi) the
Restructuring Term Sheet (except with respect to written approval rights for
Exhibits 3, 5 and 8 to the Restructuring Term Sheet) and (vii) this Agreement
(except with respect to Section 4.03), in each case subject to Section 3.02
hereof, provided, however, that no such consents and approvals shall be required
with respect to the indenture for the New Second Lien Notes and related
documentation (if applicable), which indenture and related documentation shall
be, as applicable, consistent with the terms set forth on Exhibit 2 to the
Restructuring Term Sheet and otherwise in form and substance reasonably
satisfactory to the Requisite First Lien Lender Co-Proponents.

14.03.    Noteholder Steering Committee. The Noteholder Steering Committee’s
express written approval (including via email) is required for any modification,
amendment or supplement to this Agreement, any exhibits attached hereto, and/or
the Plan Documents in accordance with the terms of the Restructuring Term Sheet.
The Restructuring Term Sheet and any Plan Documents may not be altered, amended
or modified without the requisite approval required under the terms of Exhibit 8
to the Restructuring Term Sheet. The indenture for the New Second Lien Notes and
related documentation (including, without limitation, the security and guaranty
documentation and any intercreditor agreements) (if applicable) shall be
consistent with the terms set forth on Exhibit 2 to the Restructuring Term Sheet
and otherwise in form and substance reasonably satisfactory to the Requisite
Members of the Noteholder Steering Committee.

Section 15.    Miscellaneous.

15.01.    Company Fiduciary Duties. Notwithstanding anything to the contrary in
this Agreement, nothing in this Agreement shall require the Company or its
subsidiaries or affiliates or any of its or their respective directors, officers
or members, as applicable (each in such person’s capacity as a director, officer
or member), to take any action, or to refrain from taking any action, to the
extent that taking such action or refraining from taking such action would be
inconsistent with, or cause such party to breach, such party’s fiduciary
obligations

 

-24-



--------------------------------------------------------------------------------

under applicable law, subject to the Non-Solicitation Provision set forth in
Section 6.02, provided, however, for the avoidance of doubt, (a) if the Debtors
or the Company exercise the PSA Termination Condition, as set forth in
Section 12.01(a) hereto, the Debtors shall be relieved of any obligation to pay
the Breakup Payment and Expense Reimbursement and (b) if the Debtors or the
Company exercise their right under this Section 15.01 after entry by the
Bankruptcy Court of the PPA and BCA Approval Order, (x) the Breakup Payments and
Expense Reimbursement shall be payable in accordance with the terms set forth in
the Restructuring Term Sheet and (y) the Debtors shall provide notice of such
decision to exercise their rights under this Section 15.01 to the Creditor
Co-Proponents within one (1) business day (such notice, a “Debtor Fiduciary Duty
Notice”).

15.02.    Complete Agreement. This Agreement, the Backstop Commitment Agreement,
the Private Placement Agreement, together with all exhibits and schedules
attached hereto and thereto, and any and all amendments or restatements of any
of the foregoing, is the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior agreements, oral or written,
between the Parties with respect thereto. No claim of waiver, modification,
consent or acquiescence with respect to any provision of this Agreement shall be
made against any Party, except on the basis of a written instrument executed by
or on behalf of such Party.

15.03.    Parties. This Agreement shall be binding upon, and inure to the
benefit of, the Parties. No rights or obligations of any Party under this
Agreement may be assigned or transferred to any other person or entity except as
provided in Section 8 hereof. Subject to Section 13 hereof, nothing in this
Agreement, express or implied, shall give to any person or entity, other than
the Parties, any benefit or any legal or equitable right, remedy or claim under
this Agreement. Notwithstanding anything in this Agreement to the contrary and
for the avoidance of doubt, if any Party executes and becomes bound by this
Agreement solely as to a specific business unit, division or desk, no affiliate
of such Party or other business unit, division or desk within any such Party
(and no Claims held by such other business unit, division or desk) shall be
subject to this Agreement unless they separately execute a Joinder Agreement.

15.04.    Headings. The headings of all sections of this Agreement are solely
for the convenience of reference and are not a part of and are not intended to
govern, limit or aid in the construction or interpretation of any term or
provision hereof.

15.05.    GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM; WAIVER
OF TRIAL BY JURY. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF. Each Party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
or the transactions contained in or contemplated by this Agreement, to the
extent possible, in the Bankruptcy Court, and, solely in connection with claims
arising under this Agreement or the transactions that are the subject of this
Agreement, (i) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court, (ii) waives any objection to laying venue in any such action
or proceeding in the Bankruptcy Court and (iii) waives any objection that the
Bankruptcy Court is an inconvenient

 

-25-



--------------------------------------------------------------------------------

forum or does not have jurisdiction over any party hereto. Each Party hereto
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

15.06.    Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, and a non-breaching Party may be entitled to seek specific
performance and injunctive or other equitable relief as a remedy of any such
breach, without necessity of proving the inadequacy of money damages as a
remedy, including, without limitation, an order of the Bankruptcy Court or other
court of competent jurisdiction requiring any Party to comply promptly with any
of its obligations hereunder; provided, however, that each Party agrees to waive
any requirement for the securing or posting of a bond in connection with such
remedy.

15.07.    Execution of Agreement. This Agreement may be executed and delivered
(by facsimile, by electronic mail in portable document format (.pdf) or
otherwise) in any number of counterparts, each of which, when executed and
delivered, shall be deemed an original, and all of which together shall
constitute the same agreement. Each individual executing this Agreement on
behalf of a Party has been duly authorized and empowered to execute and deliver
this Agreement on behalf of said Party.

15.08.    Interpretation. This Agreement is the product of negotiations between
the Debtors and the Initial Supporting Parties, and, in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner to effect the
intent of the Parties hereto, and any presumption with regard to interpretation
for or against any Party by reason of that Party having drafted or caused to be
drafted this Agreement, or any portion hereof, shall not be effective in regard
to the interpretation hereof.

15.09.    Successors and Assigns; Severability. This Agreement is intended to
bind and inure to the benefit of the Parties and their respective successors,
assigns, heirs, executors, administrators and representatives, other than a
trustee or similar representative appointed in a bankruptcy case; provided that
nothing contained in this Section 15.09 shall be deemed to permit sales,
assignments, or other Transfers or other claims against or interests in the
Company other than in accordance with this Agreement. The agreements,
representations and obligations of the Supporting Creditor Parties under this
Agreement are, in all respects, several and not joint. If any provision of this
Agreement, or the application of any such provision to any person or
circumstance, shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part of such provision hereof and this Agreement shall
continue in full force and effect. Upon any such determination of invalidity,
the Parties shall negotiate in good faith to modify this Agreement so as to
affect the original intent of the Parties as closely as possible in a reasonably
acceptable manner so that the transactions contemplated hereby are consummated
as originally contemplated to the greatest extent possible.

15.10.    Representation by Counsel. Each Party hereto acknowledges that it has
been represented by counsel (or had the opportunity to and waived its right to
do so) in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule of law or any legal decision that would
provide any Party hereto with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived.

 

-26-



--------------------------------------------------------------------------------

15.11.    Survival. Notwithstanding the termination of this Agreement, the
agreements and obligations of the Parties in this Section 15 and in Sections 10
and 16 hereof shall survive such termination and shall continue in full force
and effect for the benefit of the Parties in accordance with the terms hereof.

15.12.    Independent Due Diligence and Decision-Making. Each Supporting
Creditor Party hereby confirms that its decision to execute this Agreement has
been based upon its independent investigation of the operations, businesses,
financial and other conditions and prospects of the Company.

15.13.    Relationship Among Parties. It is understood and agreed that no
Supporting Creditor Party has any duty of trust or confidence in any form with
any other Supporting Creditor Party, and, except as provided in this Agreement,
there are no agreements, commitments or undertakings among or between them. The
Parties further acknowledge that this Agreement does not constitute an
agreement, arrangement or understanding with respect to acting together for the
purpose of acquiring, holding, voting or disposing of any debt or equity
securities of the Debtors and the Creditor Co-Proponents do not constitute a
“group” within the meaning of Rule 13d-5 under the Securities and Exchange Act
of 1934, as amended. In this regard, it is understood and agreed that any
Creditor Co-Proponent may trade in the Claims or other debt or equity securities
of the Company without the consent of the Company, as the case may be, or any
other Creditor Co-Proponent, subject to applicable securities laws and the terms
of this Agreement; provided, further, that no Creditor Co-Proponent shall have
any responsibility for any such trading by any other entity by virtue of this
Agreement. No prior history, pattern or practice of sharing confidences among or
between the Supporting Creditor Parties shall in any way affect or negate this
understanding and agreement. Notwithstanding anything herein to the contrary,
the duties and obligations of the Supporting Creditor Parties under this
Agreement shall be several, not joint.

15.14.    Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by electronic mail, courier or by registered or certified
mail (return receipt requested) to the following addresses and facsimile numbers
(or at such other addresses or facsimile numbers as shall be specified by like
notice):

(a) if to the Debtors, to:

Peabody Energy Corporation

701 Market Street

St. Louis, MO 63101

Fax No. (314) 342-7597

Attention: A. Verona Dorch, Chief Legal Officer

Email: vdorch@peabodyenergy.com

 

-27-



--------------------------------------------------------------------------------

with copies to:

Jones Day

North Point

901 Lakeside Avenue

Cleveland, OH 44114

Fax No. (216) 579-0212

Attention: Heather Lennox, Esq.

Email: hlennox@jonesday.com

and

Jones Day

77 West Wacker

Chicago, IL 60601

Fax No. (312) 782-8585

Attention: Edward B. Winslow, Esq.

Email: ebwinslow@jonesday.com

and

Armstrong Teasdale LLP

7700 Forsyth Boulevard

Suite 1800

St. Louis, MO 63105

Fax No. (314) 621-5065

Attention: Steven N. Cousins, Esq. and Susan K. Ehlers, Esq.

Email: scousins@armstrongteasdale.com; sehlers@armstrongteasdale.com

(b)    if to a Supporting Creditor Party or a transferee thereof, to the
addresses, electronic mail addresses or facsimile numbers set forth below
following the Supporting Creditor Party’s signature (or as directed by any
transferee thereof), as the case may be, with copies to any counsel designated
by such Supporting Creditor Party, including as follows:

in respect of the First Lien Agent and the First Lien Lender Co-Proponents:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Fax No. (212) 710-5800

Attention: Damian S. Schaible, Esq., Darren Klein, Esq. and Angela M. Libby,
Esq.

Email: damian.schaible@davispolk.com; darren.klein@davispolk.com;
angela.libby@davispolk.com

 

-28-



--------------------------------------------------------------------------------

and

Bryan Cave LLP

One Metropolitan Square

211 N. Broadway

Suite 3600

St. Louis, MO 63102

Fax No. (314) 259-2020

Attention: Lloyd A. Palans, Esq., Laura Uberti Hughes, Esq. and Brian C. Walsh,
Esq.

Email: lapalans@bryancave.com; brian.walsh@bryancave.com;
laura.hughes@bryancave.com

in respect of PointState, Contrarian and Panning of the Ad Hoc Secured Committee
Members:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Fax No. (212) 735-2000

Attention: Shana A. Elberg, Esq. and Sarah M. Ward, Esq.

Email: Shana.elberg@skadden.com; Sarah.ward@skadden.com

and

Stinson Leonard Street LLP

7700 Forsyth Boulevard

Suite 1100

St. Louis, MO 63105

Fax No. (314) 863-9388

Attention: John G. Young, Jr., Esq.

Email: john.young@stinson.com

in respect of the South Dakota Investment Council:

Woods, Fuller, Schultz & Smith P.C.

300 South Phillips Ave, Suite 300

Sioux Falls, SD 57104

Attention: Jordan J. Feist, Esq.

Email: jordan.feist@woodsfuller.com; jeff.hallem@state.sd.us

in respect of Aurelius and Elliott:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

 

-29-



--------------------------------------------------------------------------------

New York, NY 10036

Fax No. (212) 715-8000

Attention: Kenneth H. Eckstein, Esq., Stephen D. Zide, Esq. and Andy Dove, Esq.

Email: KEckstein@kramerlevin.com; SZide@kramerlevin.com; ADove@kramerlevin.com

and

Doster, Ullom & Boyle, LLC

16090 Swingley Ridge Road

Suite 620

St. Louis, MO 63017

Fax No. (636) 532-1082

Attention: Gregory D. Willard, Esq., John G. Boyle, Esq.

Email: gwillard@dubllc.com; jboyle@dubllc.com

in respect of Discovery Capital:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Fax No. (212) 446-4900

Attention: Stephen E. Hessler, Esq.

Email: shessler@kirkland.com

and

Kirkland & Ellis LLP

555 California Street

San Francisco, CA 94104

Fax No. (415) 439-1500

Attention: Brian Ford, Esq. and Melissa N. Koss, Esq.

Email: Bford@kirkland.com; Melissa.koss@kirkland.com

Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by facsimile shall be effective upon oral or machine
confirmation of successful transmission. Any notice given by electronic mail
shall be effective upon delivery.

15.15.    Third Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties, and no other person or
entity shall be a third party beneficiary hereof.

15.16.    No Solicitation. This Agreement is not and shall not be deemed to be a
solicitation for votes to accept or reject the Plan or any plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code.
The votes of the holders of Claims against the Company will not be solicited
until such holders who are entitled to vote on the Plan have

 

-30-



--------------------------------------------------------------------------------

received the Disclosure Statement and related ballot, the Plan, and other
required solicitation materials. In addition, this Agreement does not constitute
an offer to issue or sell securities to any person, or the solicitation of an
offer to acquire or buy securities, in any jurisdiction where such offer or
solicitation would be unlawful.

15.17.    Supporting Creditor Parties’ Obligations. Anything set forth in this
Agreement to the contrary, notwithstanding, including without limitation the
representations and warranties set forth in Section 9.05, the Parties hereto
acknowledge and agree that the Supporting Creditor Parties that are holders of
First Lien Lender Claims may be the beneficial owner of all or a portion of the
principal amount of such First Lien Lender Claims pursuant to a participation
agreement. Accordingly, such Supporting Creditor Parties’ investment and voting
discretion for all purposes hereunder may be limited or restricted by the
express terms of such Supporting Creditor Parties’ respective participation
agreement which may grant the nominal or record holder of such First Lien Lender
Claims (held by participation) the right to vote or direct actions in respect of
such Supporting Creditor Parties’ First Lien Lender Claims in accordance with
the written direction of other creditors (including such nominal or record
holder) owing or holding interests representing more than 50% of such nominal or
record holders’ First Lien Lender Claims, and such Supporting Creditor Parties’
liabilities and obligations hereunder shall be limited accordingly.
Notwithstanding the foregoing and for the avoidance of doubt, any Supporting
Creditor Party that holds First Lien Lender Claims pursuant to a participation
agreement shall direct any nominal or record holder of such First Lien Lender
Claims to vote all of its Claims in favor of the Plan in accordance with
Sections 3.01(a), 4.01(a) and 5.01(a).

Section 16.    Public Disclosure. The Supporting Creditors Parties hereby
consent to the disclosure of the execution and contents of this Agreement by the
Debtors in the Plan, Disclosure Statement, the other Plan Documents, and any
filings by the Company with the Bankruptcy Court or the Securities and Exchange
Commission (the “SEC”) or as required by law or regulation; provided, however,
that, except as required by law or any rule or regulation of any securities
exchange or any governmental agency, the Debtors shall not, without the
applicable Supporting Creditor Party’s prior consent (which shall not be
unreasonably withheld, delayed or conditioned), (i) except insofar such name
appears in the body of this Agreement and in the Restructuring Term Sheet, use
the name of any Supporting Creditor Party or its controlled affiliates,
officers, directors, managers, stockholders, members, employees, partners,
representatives and agents in any press release or filing with the SEC or the
Bankruptcy Court or (ii) disclose the holdings of the Debtors’ principal funded
debt of any Supporting Creditor Party to any person; provided, however, that the
Debtors shall be permitted to disclose at any time the aggregate principal
amount of, and aggregate percentage of, debt under the First Lien Credit
Agreement, Second Lien Notes or Unsecured Senior Notes beneficially owned by the
Supporting Creditor Parties collectively (or by funds or accounts advised or
managed by Supporting Creditor Parties).

[Signature pages follow.]

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

PEABODY ENERGY CORPORATION ON ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATE
DEBTORS By:  

/s/ A. Verona Dorch

Name:   A. Verona Dorch Title:   Executive VP and Chief Legal Officer

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., solely in its capacity as administrative agent under the First
Lien
Credit Agreement

 

By:  

/s/ John Tucker

  Name: John Tucker   Title:   Vice President

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

BLOCKHOUSE MASTER FUND LP

 

By:  

/s/ Alfred J. Barbagallo

  Name: Alfred J. Barbagallo   Title: Managing Director & General   Counsel

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

CONFLUX FUND LP

 

By:  

/s/ Alfred J. Barbagallo

  Name: Alfred J. Barbagallo   Title: Managing Director & General   Counsel

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

STEELMILL MASTER FUND LP

 

By:  

/s/ Alfred J. Barbagallo

  Name: Alfred J. Barbagallo   Title: Managing Director & General   Counsel

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

POINTSTATE FUND LP

 

By:  

/s/ Alfred J. Barbagallo

  Name: Alfred J. Barbagallo   Title: Managing Director & General   Counsel

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

CONTRARIAN CAPITAL FUND I, L.P

BY: CONTRARIAN CAPITAL
MANAGEMENT, L.L.C.,

AS INVESTMENT MANAGER

 

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

CCM PENSION-A, L.L.C.

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS MANAGING MANAGER

 

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

CCM PENSION-B, L.L.C.

BY: CONTRARIAN CAPITAL
MANAGEMENT, L.L.C., AS Managing MANAGER

 

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

CONTRARIAN DOME DU GOUTER

MASTER FUND, LP

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

 

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

CONTRARIAN OPPORTUNITY FUND, L.P

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

 

By:  

    /s/ Jon Bauer

 

Name: Jon Bauer

 

Title: Managing Member

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

CONTRARIAN CAPITAL SENIOR

SECURED, L.P.

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

 

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

CONTRARIAN CAPITAL TRADE

CLAIMS, L.P

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

 

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

CONTRARIAN ADVANTAGE-B, LP

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS GENERAL

PARTNER

 

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title: Managing Member

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

CONTRARIAN EMERGING

MARKETS, L.P

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C.,

AS INVESTMENT MANAGER

 

By:

 

    /s/ Jon Bauer

 

Name: Jon Bauer

 

Title: Managing Member

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

CONTRARIAN EM SIF MASTER L.P.

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

 

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title:   Managing Member

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

BOSTON PATRIOT SUMMER ST LLC

BY: CONTRARIAN CAPITAL

MANAGEMENT, L.L.C., AS

INVESTMENT MANAGER

By:  

    /s/ Jon Bauer

  Name: Jon Bauer   Title:   Managing Member

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

PANNING MASTER FUND, LP

BY: PANNING CAPITAL

MANAGEMENT, LP

ITS: INVESTMENT MANAGER By:  

    /s/ William Kelly

  Name: William Kelly   Title:   Authorized Signatory

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

SOUTH DAKOTA INVESTMENT COUNCIL By:  

/s/ Matthew L. Clark

  Name: Matthew L. Clark   Title:   State Investment Officer

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

ELLIOTT ASSOCIATES, L.P. By:  

/s/ Elliot Greenberg

Name:

  Elliot Greenberg Title:   Vice President

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

THE LIVERPOOL LIMITED PARTNERSHIP By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

ELLIOTT INTERNATIONAL, L.P. By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

MANCHESTER SECURITIES CORP. By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

ZIFF INVESTMENTS LIMITED By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

DISCOVERY CAPITAL MANAGEMENT, LLC By:  

/s/ Adam Schreck

  Name: Adam Schreck   Title:   General Counsel

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

AURELIUS CAPITAL MASTER, LTD.

By: Aurelius Capital Management, LP, solely as

       investment manager and not in its individual

       capacity

By:  

/s/ Dan Gropper

Name:   Dan Gropper Title:   Managing Director

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

ACP MASTER, LTD.

By: Aurelius Capital Management, LP, solely as

       investment manager and not in its individual

       capacity

By:  

/s/ Dan Gropper

Name:   Dan Gropper Title:   Managing Director

 

[Signature Page to Plan Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT 1

RESTRUCTURING TERM SHEET

[INCLUDED AS EXHIBIT 99.1 TO THE

CURRENT REPORT ON FORM 8-K

WITH WHICH THIS AGREEMENT

IS FILED]



--------------------------------------------------------------------------------

EXHIBIT 2

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT to that certain Plan Support Agreement entered into as of
[    ], 2016 by and among the Debtors, the Supporting Creditor Parties (in their
capacities as parties thereto), and attached hereto as Exhibit A (as amended,
modified, or amended and restated from time to time in accordance with its
terms, the “Plan Support Agreement”), is hereby executed and delivered by [●]
(the “Joining Party”) as of              [●],         .

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Plan Support Agreement.

Agreement to be Bound. The Joining Party hereby agrees, on a several basis, to
be bound by the Plan Support Agreement in accordance with its terms. The Joining
Party shall hereafter be deemed to be a Party, and to the extent the Joining
Party is a transferee of a Creditor Co-Proponent, such Joining Party shall
hereafter be deemed to be an Additional Supporting Party, for any and all
purposes under the Plan Support Agreement, and not a Creditor Co-Proponent. For
the avoidance of doubt, to the extent not already a Party to the Plan Support
Agreement, the Joining Party shall only become a Party (or Supporting Creditor
Party, to the extent applicable) to the Plan Support Agreement with respect to
any and all Claims owned by such a Joining Party shall automatically and
immediately upon execution of this Joinder Agreement be deemed to be subject to
all of the terms of the Plan Support Agreement. In the event of any
inconsistency between this Joinder Agreement and the Plan Support Agreement, the
Plan Support Agreement shall control in all respects.

Representations and Warranties. With respect to the aggregate principal amount
and type of Claims set forth below its name on the signature page hereof, the
Joining Party hereby makes the representations and warranties of the Parties set
forth in Section 9 of the Plan Support Agreement to each other Party to the Plan
Support Agreement. For the avoidance of doubt, only the aggregate principal
amount of the Claims that are the subject of the Transfer must be stated on the
signature page of this Joinder Agreement.

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of laws principles thereof that would require the application of
the law of any other jurisdiction.

 

[Signature pages follow.]



--------------------------------------------------------------------------------

Date executed: [                    ]

 

[NAME OF TRANSFEREE]

By:  

 

Name:   Title:   Address:  

 

 

 

 

 

Attn.:  

 

Tel.:  

 

Fax:  

 

Email:  

 

Aggregate principal amount of Claims beneficially owned or managed on behalf of
funds or accounts that beneficially own such Claims: First Lien Lender Claims:
$                                                                              
        Second Lien Notes Claims: $                                    
                                                  Unsecured Senior Notes Claims:
$                                                                              
       

 

[Signature Page to Joinder to Plan Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

Plan Support Agreement